Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. The background of the invention references this figure on page 10 while discussing convention clipping and filtering. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2, lines 10-11 and claim 6, lines 10-11 recite thresholds defined in Equation 23. However, the equation is not recited in the claims. All of the claimed limitations must be explicitly recited in the claim itself. Claims 3, 4, 7 and 8 are rejected due to dependence on claims 2 and 6. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.	Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 11,140,011. This is a statutory double patenting rejection.
	Regarding claims 1-8, the limitations of the claims of the instant application are the same as the limitations recited in claims 1-8 of the reference.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The background of the instant application discloses methods of peak-to-average-power ratio reduction including tone reservation techniques including conventional gradient base tone reservation and conventional clipping and filtering tone reservation as stated on pages 2-8. This information discusses issues with the convention approaches. Jethanandani et al (US 2009/0310704) discloses the PAPR method stated in claims 2 and 3. Reserved tones are utilized for PAR reduction. Peaks are compared to a threshold, shifting of the peaks of a compensation signal is conducted to align to the predominant peak. Subtraction takes place and the steps are repeated to further reduce the PAR. Jethanandani does not disclose all of the limitations recited in the claims. Dick et al (US 7,627,046) discloses a waveform generation for improved PAR ratio. The circuit includes the components shown in figure 2. Column 4, lines 40-63 discloses the waveforms are stored, accessed then shifted in a tone reservation system. Dick does not disclose all of the limitations recited in the claimed invention. Al-Safadi et al (US 2013/0177089) discloses a method of performing peak reduction and clipping mitigation. Figure 2 shows a portion of the clipping circuit used in a tone reservation system. Paragraph 0005 discloses additional detail regarding filtering and clipping in a PARP OFDM system. Al-Safadi does not disclose all of the limitations recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/13/2022